Citation Nr: 1622206	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  08-11 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a skin disability, claimed as actinic keratosis of the scalp, neck, shoulder and arms, to include as secondary to exposure to herbicides.

2.  Entitlement to a rating in excess of 20 percent for residuals of a right clavicle fracture.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from April 1953 to February 1957 and from March 1958 to January 1975.  These matters are before the Board of Veterans' Appeals (Board) on appeal from November 2006 and June 2008 rating decisions by the Montgomery, Alabama RO.  In October 2011, a videoconference Board hearing was held before the undersigned; a transcript of the hearing is in the record.  In January 2012, the Board remanded the matters for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A chronic skin disability was not manifested in service, and any current chronic skin disability is not shown to be related to the Veteran's service, to include as due to his exposure to herbicides therein.

2.  The Veteran's residuals of a right clavicle fracture are not shown to at any time under consideration have been manifested by limitation of motion to midway between the side and shoulder level; pathology/symptoms that would warrant a rating in excess of 30 percent under alternate criteria, such as malunion, nonunion, recurrent dislocation, or ankylosis are not shown.


CONCLUSIONS OF LAW

1.  Service connection for a skin disability is not warranted.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

2.  A rating in excess of 20 percent for residuals of a right clavicle fracture is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.71a, Diagnostic Codes (Codes) 5010, 5201, 5202, 5203 (2051).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The appellant was advised of VA's duties to notify and assist in the development of the claims.  September 2005, March 2006, March 2008, and August 2008 letters provided notice of what was needed to substantiate the claims on appeal and explained the evidence VA was responsible for providing and the evidence he was responsible for providing.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Veteran has had ample opportunity to respond/supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  At the October 2011 Board hearing, the undersigned advised the Veteran of what is still needed to substantiate the claims on appeal (evidence of a nexus between the claimed skin disability and service, and of increased severity of the right shoulder disability); his testimony reflects that he is aware of what is needed to substantiate the claims.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The AOJ arranged for VA examinations in April 2008, March 2011, March 2012 and June 2013, which will be discussed in greater detail below, though the Board finds these examinations (cumulatively) to be adequate as they included both a review of the Veteran's history and physical examinations that included all necessary findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service connection for a skin disability

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Disorders first diagnosed after discharge may be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  

The Veteran contends that he has a skin disability, claimed as actinic keratosis of the scalp, neck, shoulder and arms, that was incurred in or caused by service, to include as due to exposure to herbicides therein.  

The Veteran's DD Form 214 confirms that he served in Vietnam during the Vietnam Era (and is therefore presumed to have been exposed to herbicides/Agent Orange during such service).  Certain diseases may be service connected on a presumptive basis as due to exposure to herbicides/Agent Orange if manifested in a Veteran who served in the Republic of Vietnam during the Vietnam Era.  38 U.S.C.A. § 1116.  Those diseases are listed in 38 C.F.R. § 3.309(e); actinic keratosis is not among the listed diseases.  Therefore, the presumptive provisions of 38 U.S.C.A. § 1116 do not apply, and service connection for actinic keratoses on a presumptive basis, as due to exposure to Agent Orange is not warranted.  Notwithstanding the foregoing, a veteran is not precluded from establishing service connection for diseases not subject to presumptive service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran's STRs are silent for complaints, findings, treatment, or diagnosis of a chronic skin disability.  The STRs show that his skin and lymphatics were normal on examinations for enlistment (for his two periods of service) in March 1953 and March 1958.  In July 1953, he was seen for first degree sunburn of the entire body and second degree sunburn of the nose after he fell asleep on the beach.  In August 1965, a cystic mass was noted at the small of his back; it was found to be asymptomatic on June 1966 profile examination.  He was seen for scalp infection (red areas with scaling) in March and June 1968 and underwent surgery for removal of a sebaceous cyst of the neck in June 1968.  In August and September 1969, he was seen for a cystic mass on the right side of the neck which had been intermittent for the prior two years.  In January 1970, he was seen for a "wart like lesion" on the scalp (hyperkeratosis of hair follicles).  In August and September 1972, he was seen for swelling of glands on the right side of the jaw (cystic mass).  On February 1957 service separation examination and June 1974 retirement examination, the skin and lymphatics were normal; in medical history on retirement, the Veteran reported he had no history of skin disease.

On June 1975 VA examination, the Veteran reported having a small subcutaneous cyst removed from the right side of the neck during service with no recurrence, residual scars or other skin lesions.

Private treatment records include a November 1984 pathological report which shows diagnoses of multiple skin lesions of the left and right neck and occiput and left parietal area.  The various skin lesions were biopsied and microscopic diagnoses were right neck acanthotic seborrheic keratosis, left neck seborrheic dermatitis, middle right neck excoriated and crusted actinic keratosis, left middle neck psoriasiform dermatitis with underlying solar elastosis, right occiput superficial perivascular dermatitis with scattered eosinophils indicating allergic or atopic dermatitis, left occiput and middle occiput seborrheic dermatitis, and left parietal area acanthotic seborrheic keratosis.  

A December 1984 Agent Orange Registry Code Sheet lists the Veteran's military unit as "3rd Combat Support Group Bien Hoa Air Force Base Vietnam"; shows diagnoses of acne vulgaris, solar keratosis and actinic keratosis; and notes that the "Veteran prefers and should follow-up with a dermatologist of choice for recurrent sores on the neck".

On May 1985 VA dermatology examination, occasional keratotic papules on the scalp and neck and several superficial scars on the nape of the neck indicating sites of former lesions which were electrodesiccated were noted.  The diagnosis was occasional small actinic keratoses of the scalp and nape of the neck.  The examiner opined that there were no sequelae suggestive of Agent Orange.

On May 2001 VA treatment, the Veteran was noted to have dozens of hyperkeratotic pink and red papules on the ears and forearms, as well as excoriated red papules on the back, posterior scalp, and upper arms.  He was status post excision of a basal cell carcinoma to the right chin in 1999.  The impressions included actinic keratoses and excoriated folliculitis.

On October 2005 VA treatment, the Veteran was seen for evaluation of lesions on the right ear and beside the eye which had been present for about one year.  He reported having an itchy eruption on the upper back and upper arms for 30 years, for which he had used various creams with no real help.  The assessments included rule-out basal cell carcinoma of the right antihelix, cyst of the right canthus, actinic keratoses, and possible folliculitis of the back with no primary lesions at that time.  A shave biopsy of the right antihelix revealed actinic keratosis, inflamed.

On November 2005 treatment, the Veteran was noted to have multiple pruritic excoriations of the shoulders which were believed to be related to Agent Orange exposure in Vietnam.  

On June 2007 treatment, excoriations with scales and crusts of the upper back and hypopigmented streaks were noted, as well as one excoriation of the right upper shoulder and one to the scalp.  The assessments included excoriations and hypopigmentation of the upper back, of unsure etiology.

September 2007 skin biopsy results included nodular basal cell carcinoma of the right cheek, right mandibular area, and lateral eye area of the left face.  October 2007 skin biopsy results indicated nodular basal cell carcinoma of the right cheek.  December 2007 skin biopsy results indicated nodular basal cell carcinoma of the left forehead.  

On February 2008 treatment, the Veteran reported having back lesions for about 40 years and that he had been told it was due to Agent Orange.  He reported the skin itched a lot and bothered him due to dryness.  On physical examination, dry skin was noted on the back with fresh and healing scratch marks and no sign of infection.  Hyperkeratosis was noted with lesions on the trunk.  The assessments included eczematoid dermatitis.

August 2008 skin biopsy results indicated nodular basal cell carcinoma of the left side of the chin.  November 2009 skin biopsy results indicated nodular basal cell carcinoma, solid and cystic type, and prominent solar elastosis of the left mandibular area, and ulcerated fibrosing dermatitis (scar tissue from previous treatment) containing numerous islands of solid type basal cell carcinoma (recurrent) of the left premalar area.  On November 2010 treatment, the Veteran underwent micrographic surgical excision of a basal cell carcinoma on the left temple.  On July 2011 treatment, he was seen for a rash on the back and arms; he reported having symptoms on and off for 46 years, since serving in Vietnam.  The assessments included actinic keratosis and rash or other nonspecific skin eruption.

Additional postservice VA and private treatment records show ongoing treatment for recurring skin lesions.

At the October 2011 Board hearing, the Veteran testified that he has experienced manifestations of his claimed skin disabilities, including scalp and neck lesions, from the time of his discharge from active duty to the present, and that the lesions have spread to his shoulders, arms, and back.

On March 2012 VA examination, the diagnoses included lichen simplex chronicus and actinic keratosis.  The Veteran reported that he started having a recurrent skin rash while in Vietnam, which was treated with different creams and lotions in the field.  He reported recurrent symptoms since then, very pruritic, on his arms and upper back with itching and bleeding and scabbing over; he had been treated for actinic keratosis of the skin, face and arms.  He attributed his skin problems to Agent Orange exposure.  The examiner noted that the Veteran's skin conditions do not cause scarring or disfigurement of the head, face, or neck.  There were no benign or malignant skin neoplasms (including malignant melanoma).  There were no systemic manifestations due to any skin diseases.  The Veteran reported constant/near-constant use of antihistamines including Claritin over the previous 12 months for treatment of lichen simplex chronicus, in addition to constant/near-constant use of topical medications including lactic acid and camphor/menthol anti-itch cream.  There were no debilitating or non-debilitating episodes in the previous 12 months due to urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.  On physical examination, dermatitis affected 5 to 20 percent of the Veteran's total body area and none of the exposed area.  There was no current actinic keratosis, and excoriations and denuded papules were noted on the upper back and arms.  The examiner opined that the claimed skin condition was less likely than not (less than 50 percent probability) incurred or caused by the claimed in-service injury, event, or illness.  The examiner noted that the Veteran was treated in March 1968 for a staph scalp infection with oral antibiotics; he was seen by dermatology in 1970 for hyperkeratosis of the hair follicles/wart lesion on the scalp which was treated with liquid nitrogen; the private medical records report skin biopsies in 1984; and 1985 statements from his job state that due to skin lesions in the back of the neck, he was unable to wear the hard hat required.  The examiner noted that the Veteran's STRs are silent for a chronic skin condition and that the Veteran was separated from service in 1975.  The examiner noted that the Veteran's skin conditions are not listed as presumptive illnesses caused by exposure to herbicides during the Vietnam War and, therefore, it is less likely as not for his skin condition to be due to or caused by his service.

The various skin problems noted and treated in service (sunburn, a cystic mass on the back, a scalp infection, a cyst on the neck, a wart-like scalp lesion, and swelling of glands on the right side of the jaw (a cystic mass)) each appeared briefly over the span exceeding twenty years, and each resolved with treatment.  A chronic skin disability was not manifested in service.  On service retirement examination no skin abnormalities were found or reported.   Consequently, service connection for a skin disability on the basis that it became manifest in service and persisted is not warranted.  Postservice evaluation/treatment records do not support that any currently diagnosed skin disability is, or may be, related to the Veteran's service, to include by virtue of exposure to Agent Orange.  

While the Veteran is competent to note and report skin abnormalities he has had (current and past)), he is a layperson, and is not competent to, by his own opinion, establish the etiology of a skin disability/relate it to an etiological factor (such as environmental exposures, to include to Agent Orange) in remote service.  The etiology of a skin other than one such as arising upon, and appearing soon after, contact (for example, poison ivy) is a medical question  beyond the scope of lay observation, and requiring medical expertise .  He lacks such expertise, and does not cite to any supporting medical opinion or medical treatise evidence.  The very brief statement in a November 2005 treatment that the Veteran's multiple pruritic excoriations of the shoulders are believed to be related to Agent Orange exposure in Vietnam, is unaccompanied by rationale or citation to supporting factual data; is based on the Veteran's self-reported medical history rather than a review of the record; and has no probative value..   

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for a skin disability.  Accordingly, the appeal in the matter must be denied.
Increased rating for residuals of right clavicle fracture

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability for the time period beginning one year before the claim was filed until VA makes a final decision on the claim.  Id.

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the veteran.  38 C.F.R. § 4.40.

Arthritis due to trauma is rated as degenerative arthritis, based on limitation of motion of the joint involved.  See 38 C.F.R. § 4.71a, Codes 5003, 5010.  Where there is X-ray evidence of X-ray in a specific major joint or group of minor joints, a (maximum) 10 percent rating may be assigned for limitation of motion of such joint(s) that does not meet the criteria for a compensable rating for limitation of motion of that joint under the specific diagnostic code for the joint.  

Shoulder disabilities are evaluated under Codes 5200 to 5203.  [Because the Veteran is right arm dominant, the right shoulder disability is evaluated as the major joint.]  Under Code 5200, ankylosis of the scapulohumeral joint warrants a 30 percent rating for favorable ankylosis with abduction to 60 degrees and the ability to reach the mouth and head.

Under Code 5201 (for limitation of shoulder motion), the minimum schedular rating (20 percent) is warranted where there is limitation of motion of an arm at the shoulder level.  Limitation of major arm motion to midway between the side and shoulder level warrants a 30 percent rating.   38 C.F.R. § 4.71a.

Under Code 5202, malunion of the major humerus with moderate deformity or recurrent dislocation at the scapulohumeral joint with infrequent episodes and guarding warrants a 20 percent evaluation.  Malunion of the humerus with marked deformity, or; recurrent dislocation at the scapulohumeral joint with frequent episodes and guarding of all arm movements warrants a 30 percent evaluation.

Normal forward flexion of a shoulder is from 0 to 180 degrees, normal abduction of a shoulder is from 0 to 180 degrees, normal external rotation is from 0 to 90 degrees, and normal internal rotation is from 0 to 90 degrees.  38 C.F.R. § 4.71. Plate I. 

The Veteran's increased rating claim was received in June 2007.

On April 2008 VA examination, the Veteran reported that his fracture of the right clavicle was treated conservatively in service and the fracture healed in an overlapped position, which the examiner noted is typical for adult clavicle fractures.  The Veteran reported that the fracture healed in that position and he regained full motion and function of the right upper extremity and shoulder.  He reported having only rare mild pain in the fracture site until about the past two years e, when he noted pain in the right shoulder area generally, that he self-treated.  He reported that he was told he had arthritis in the right shoulder and other peripheral joints.  He reported having pain in the right shoulder two to three times per week, usually brought on by weather change or by strenuous use.  There were no reports of flare-ups of pain, and there were minimal effects on his activities of daily living.  The examiner noted that the Veteran last worked at a regular job in 1995 doing seasonal work on a golf course, and he had only done odd and irregular small jobs since that time by his own choice and not by any physical restrictions.

On physical examination of the right shoulder and upper quadrant area, range of motion was 160 degrees abduction (with pain beginning at 150 degrees), forward flexion to 160 degrees (with pain beginning at 150 degrees), 90 degrees internal rotation, and 30 degrees external rotation.  These ranges were all active motion with some assistance on abduction and forward flexion.  Palpation of the fracture site revealed an old displaced (overlap) fracture of the right clavicle centering more or less at the junction of the middle and distal thirds, and it was quite solid.  It did not appear to have any motion or any other suggestion of delayed union or nonunion.  There was some tenderness in the area of the fracture site but this was mostly soft tissue.  Right upper arm strength was good and symmetric with the opposite arm.  There was no suggestion of instability of the right shoulder.  There were no impingement signs or other suggestions of rotator cuff pathology.  There was no increased limitation of motion due to weakness, fatigability, or incoordination during the exam following repetitive use.  X-rays of the right clavicle showed a healed fracture of the lateral one-third of the clavicle; the fracture had healed in a moderate bayonet deformity, with inferior displacement of the lateral fragment; the acromioclavicular joint was radiographically normal.  X-ray results of the shoulder showed the glenohumeral relationship was normal and the acromiohumeral distance was well preserved.

Based on this evidence, an April 2009 rating decision granted a 20 percent rating for residuals of a right clavicle fracture, effective June 19, 2007 (the date on which the claim for an increased rating was received).

On March 2011 VA examination, the Veteran reported occasional aching at the right clavicle fracture site but otherwise had no complaints.  There was no current treatment.  There was no history of bone neoplasm or osteomyelitis.  There was no inflammation, pain, fracture site motion, fever, or general debility.  There was deformity of the distal third of the right clavicle.  The condition did not affect the motion of a joint.  There were no flare-ups of bone or joint disease.  The Veteran was noted to be right hand dominant.  On physical examination, there was no bone or joint abnormality, and no sign of active infection or constitutional sign of bone disease.  There was a prominent callous at the junction of the distal third of the clavicle and the body of the clavicle; there was no pain on palpation and  no fracture site movement.  There was no evidence of involucrum, sequestrum, or draining sinus.  X-rays showed a healed fracture of the right clavicle with significant overlap between the opposing margins causing deformity; there were degenerative changes in the lower cervical spine; no other bony abnormalities were noted.  The Veteran was unemployed, but had not retired; he had been unemployed for 2 to 5 years due to job unavailability.  The diagnosis was chronic minor residuals of a right clavicle fracture, which the examiner opined had no effect on usual daily activities.

At the October 2011 Board hearing, the Veteran testified that his right shoulder was painful and limited his ability to use the right arm at times.

On March 2012 VA examination, the Veteran reported that his right clavicle fracture in service did not set right and still hurt at times, for which he took ibuprofen.  He reported he began having worsening of right shoulder pain in approximately 2006 related to the right clavicular fracture, with pain with certain movements such as reaching.  There were no flare-ups impacting on shoulder and/or arm function.  There was no history of surgery, bone neoplasm, or osteomyelitis.  There was no inflammation, pain, fracture site motion, fever, or general debility.  There was deformity of the distal one-third of the right clavicle.  There were no flare-ups of bone or joint disease.

On physical examination, the right clavicle was abnormal; deformity and malunion at the distal third of the clavicle were noted.  There was no angulation, loss of a bone or part of a bone, false joint, or nonunion.  There was abnormal motion with limitation and pain of the right shoulder; there was no flail joint or false flail joint.  Flexion was to 60 degrees (with objective evidence of painful motion at 60 degrees), and abduction was to 70 degrees (with objective evidence of painful motion at 70 degrees); following repetitive-use testing, flexion was to 60 degrees and abduction was to 70 degrees.  Functional impairment on repetitive-use testing included less movement than normal and pain on movement.  There was no guarding of the shoulder.  Muscle strength was normal.  There was no ankylosis of the glenohumeral articulation.  Hawkins' impingement test, empty-can test, external rotation/infraspinatus strength test, and lift-off subscapularis test were negative.  There was tenderness on palpation of the right acromioclavicular joint.  Cross-body adduction test was positive.  There was no history of mechanical symptoms or recurrent dislocation of the glenohumeral joint.  There were no signs of active infection, and no constitutional signs of bone disease.  A prominent callous was noted at the junction of the distal third of the clavicle and the body of the clavicle; there was no pain on palpation and no fracture site movement.  There was no evidence of involucrum, sequestrum, or draining sinus.  X-rays showed deformity involving of the right clavicle from previous healed fracture; minimal degenerative change at the right acromioclavicular joint; preserved glenohumeral joint; and slight elevation of the humeral head within the glenoid although the acromiohumeral distance was not significantly narrowed.  The Veteran reported he retired in 1984 due to being unable to wear a hard hat for work due to the skin lesions on his neck.  The diagnoses included right clavicle fracture with residual callous formation in the clavicle and degenerative joint disease.  The examiner opined that the shoulder disability would impair physical employment due to pain on raising the arm and lifting but would not impair sedentary employment.

On June 2013 VA examination, the diagnosis was right shoulder degenerative joint disease.  The Veteran reported intermittent moderate pain and that he took no medications, but lived with the pain.  He did not have flare-ups impacting on function of the.  Right shoulder flexion was to 170 degrees with objective evidence of painful motion at 0 degrees.  Abduction was to 170 degrees with objective evidence of painful motion at 0 degrees.  Following repetitive use testing, flexion was to 170 degrees and abduction was to 170 degrees.  Functional impairment following repetitive-use testing included less movement than normal and pain on movement.  There was no localized tenderness or pain on palpation of the joints, soft tissue, or biceps tendon of the shoulder.  There was no guarding of the shoulder.  Muscle strength testing was normal and there was no ankylosis of the shoulder joint.  Hawkins' impingement test, empty-can test, external rotation/infraspinatus strength test, and lift-off subscapularis test were negative.  There was no history of mechanical symptoms or recurrent dislocation of the glenohumeral joint.  Crank apprehension and relocation test was negative.  There was no tenderness on palpation of the acromioclavicular joint.  Cross-body adduction test was negative.

Additional VA and private treatment records show symptomatology largely similar to that noted on the VA examinations described above.

The Board finds that at no time during the evaluation period has there been evidence that the Veteran's residuals of a right clavicle fracture were manifested by limitation of major arm motion to midway between the side and shoulder level to meet (or approximate) the criteria for the next higher (30 percent) rating.  On April 2008 VA examination, abduction of the right shoulder was to 160 degrees (with pain beginning at 150 degrees).  On March 2012 VA examination, abduction of the right shoulder was to 70 degrees (with objective evidence of painful motion at 70 degrees).  On June 2013 VA examination, abduction of the right shoulder was to 170 degrees (with objective evidence of painful motion at 0 degrees).  The symptoms and associated impairment of function of the right shoulder disability never meet (or approximate) the criteria for the next higher (30 percent) rating under Code 5201.  Accordingly, a rating in excess of 20 percent is not warranted.

The Board has considered whether the Veteran's residuals of a right clavicle fracture would warrant a higher rating under other Codes applicable to rating shoulder disabilities.  However, ankylosis (under Code 5200) and recurrent dislocation at the scapulohumeral joint with frequent episodes and guarding of all arm movements (under Code 5202) are not shown.  Although malunion of the clavicle is noted on examination, malunion of the humerus with marked deformity (which would warrant a higher rating under Code 5202) is not shown, even with consideration of such factors as pain, use, weakness, etc.  
The Board has considered whether this matter should be referred to the Chief Benefits Director or the Director, Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321.  In Thun v. Peake, 22 Vet. App. 111 (2008), the U.S. Court of Appeals for Veterans Claims (Court) clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the AOJ or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Here, the symptoms of, and impairment of function resulting from, the Veteran's residuals of a right clavicle fracture fall squarely within the criteria for the 20 percent schedular rating assigned.  The record does not reflect (or suggest) any symptoms/impairment not encompassed by the schedular criteria.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted.  The record reflects that a September 2013 rating decision granted the Veteran a TDIU rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The preponderance of the evidence is against this claim; therefore, the appeal in the matter must be denied.


ORDER

Service connection for a skin disability, claimed as actinic keratosis of the scalp, neck, shoulder and arms, to include as secondary to herbicide exposure, is denied.

A rating in excess of 20 percent for residuals of a right clavicle fracture is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


